Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 6, 2018

                                      No. 04-18-00816-CR

                                Modesto Celestino GRANGER,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9790
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

        On September 11, 2017, in trial court cause number 2017-CR-9790, Appellant was
indicted on two counts: count one was for possession with intent to deliver, and count two was
for possession of, a controlled substance, namely heroin, in an amount of 400 grams or more.
       On October 2, 2018, in trial court cause number 2017-CR-2940, Appellant was convicted
of aggravated robbery and sentenced to confinement for thirty-five years.
       Citing Appellant’s conviction and sentence in trial court cause number 2017-CR-2940,
the State moved to dismiss cause number 2017-CR-9790. The trial court granted the State’s
motion.
        Appellant timely filed a pro se notice of appeal for trial court cause number 2017-CR-
9790, which is this appeal, numbered 04-18-00816-CR. Appellant appears to be appealing the
trial court’s order dismissing trial court cause number 2017-CR-9790.
        However, the clerk’s record does not contain a trial court’s certification of Appellant’s
right to appeal. Appellant’s “appeal must be dismissed if a certification that shows the defendant
has a right of appeal has not been made part of the record under these rules.” See TEX. R. APP. P.
25.2(d).
     We ORDER Appellant to cause a trial court certification to be filed in this court within
THIRTY days of the date of this order showing Appellant has the right of appeal. See TEX. R.
APP. P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels
v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). If no trial court certification
is filed as ordered, we will dismiss this appeal. See TEX. R. APP. P. 25.2(d).

       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court